Title: From George Washington to Louis XVI, 9 October 1789
From: Washington, George
To: Louis XVI (of France)


          
            Great and Beloved Friend and Ally,
            New York the ninth Dayof October 1789
          
          By the change which has taken place in the national Government of the United States, the honor of receiving and answering your Majesty’s letter of the 7th of June, to “the President and Members of Congress,” has devolved upon me.
          The painful event communicated in it, could not fail to affect the Sensibility, and excite the Regret of the People of the United States, who have so much Reason to feel an Interest in whatever

concerns the Happiness of Your Majesty, your Family and Nation. They very sincerely condole with you on the Occasion, and are sensible how greatly this Misfortune must have been enhanced, by those Qualities in the Dauphin, which promised to have rendered that Prince a blessing, not only to his Family, but to his Nation.
          Permit me to assure your Majesty of the unceasing Gratitude and Attachment of the United States, and of our Prayers, that the Almighty will be pleased to keep you, our great and beloved Friend and Ally, under his constant Guidance and Protection.
          
            Go: Washington
          
        